Title: To Thomas Jefferson from James Mease, 19 November 1804
From: Mease, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philadelphia Nov: 19. 1804.
                  
                  By the Schr. Hiland Capt Hand I have taken the liberty to send you one of the cast iron mould plates made agreeably to the plan you recommend. By this mail I also forward two drawings of the plough complete, in order to shew the mode in which I have had it framed.—I tried it a few days since in mellow potatoe ground, and was much pleased with its execution: I intend to try also in a few days in a sod where I expect additional satisfaction, as I will put four oxen to it, and have the outside of the plate well scoured with a grit stone to prevent the ground from adhering to it, a circumstance always observed to take place when iron mould plates are first used.—
                  You will perceive that the plate sent is formed upon the plan first proposed, viz with a broad toe. The workman who framed my plough, thought that the power of the implement would be increased, and the resistance lessened by sharpening the toe, and wished much to persuade me to permit its being pointed, but I resolved to have no alteration made. It is probable however I may make another model agreeably to the directions you give, (when I possess more leisure than I do at present) in order to see whether the broad or more pointed toe answers best—
                  I hope you will find leisure to have the mould plate I have sent framed, and that it may serve as the foundation of a collection of agricultural implements for the National Society in Washington.— 
                  With Sentiments of the highest Respect I remain your humble servt
                  
                     James Mease 
                     
                  
                  
                     The Schr. Hiland may be expected in a day or two at Washington.
                  
               